DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 19 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/928700 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 16-31, 33-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller (WO 02/058537) in view of Bobroff (US 2002/0022855) and Garcia (US 4627445).
Regarding claim 16, Heller discloses an assembly comprising: an inserter device comprising a sharp comprising a distal end configured to be inserted into a user (element 120), a slidable shuttle (element 204), a first spring (p, 45, lines 7-9), and a second spring (p. 45, lines 13-16); 

a mount releasably coupled with the inserter device, wherein the mount comprises an adhesive portion configured to adhere to skin of the user while the mount is coupled with the inserter device (p. 53, lines 18-20); and 
a liner removably attached to the adhesive portion of the mount, wherein the liner is configured to be removed from the adhesive portion before the adhesive portion is adhered to the skin of the user (claim 64, the “shield”), 
wherein the inserter device, when actuated, is configured to cause automatic advancement of the slidable shuttle, the sharp, and the glucose sensor by the first spring, such that the distal end of the sharp and the distal end of the glucose sensor advance through an opening in the mount and into the user (p. 45, lines 1-12; p. 53, lines 18-22; p. 59, lines 27-32), wherein the distal end of the sharp is configured to automatically retract from within the user and into an interior space of the inserter device after the automatic advancement of the slidable shuttle, the sharp, and the glucose sensor (p. 45, lines 13-16), 
wherein the mount is configured for positioning on the skin of the user prior to advancing the distal end of the sharp and the distal end of the glucose sensor through the opening in the mount (p. 4, lines 7-14), 
wherein the inserter device is configured to be removed from the mount while the distal end of the glucose sensor remains in the user (p. 4, lines 5-6), 7883USC14 wherein the mount is further configured to receive an electronics component housing into the mount after the inserter device is removed from the mount (p. 56, lines 14-20; p. 59, lines 3-10).  

Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a drive spring (element 136), and a stem extending into an inner circumference of the drive spring (see annotated figure 21),

    PNG
    media_image1.png
    276
    290
    media_image1.png
    Greyscale

wherein the actuator button, when depressed, is configured to cause a release of energy from the drive spring (paragraph [0113]), wherein the release of energy from the drive spring causes advancement of the distal end of the sharp such that it is inserted into the user (paragraph [0113]), and where a distal end of the stem is separated from a distal end of a holder of the moving components by a first distance prior to depression of the button and separated by a second, greater distance when the sharp is advanced into the user (see 

    PNG
    media_image2.png
    769
    618
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller with an actuator button configured to trigger 
Heller, as modified, also does not explicitly disclose the retraction spring being coiled or having a proximal end in contact with the shuttle and surrounding a post. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a proximal end in contact with the shuttle (see figure 9) and a post extending into an inner circumference of the second spring (the distal area of element 320, see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant), and with the proximal end of the spring in contact with the shuttle, as also taught 
The Examiner notes that Garcia’s “post” inside the second spring is the structurally equivalent component of Bobroff’s element 130 and Heller’s elements 202/204, all of which carry the inserted components as they are advanced into the user’s skin using a drive/first spring. As such, modifying Heller to include the teachings of both Bobroff and Garcia would result in the relative distances between the stem of Bobroff and the post of Garcia being a greater distance apart upon actuation of the drive spring.

Regarding claim 17, Heller further discloses that the sharp and the glucose sensor are configured to automatically advance in a direction towards the skin of the user when insertion device is actuated such that a proximal portion of the glucose sensor couples with the mount and the distal end of the glucose sensor is inserted into the user (claim 55); as modified by Babcock, this would be upon depressing the actuator button.  
Regarding claim 18, Heller further discloses that the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p 45, lines 13-16). Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).
Regarding claim 19, Bobroff further teaches that the inserter device further comprises a lateral extension (element 188) releasably engaged with a stop (element 156; figures 23, 25), and wherein the actuator button, when depressed, is further configured to release the lateral extension from the stop and cause the release of energy from the first spring (paragraph 
Regarding claim 20, Bobroff further discloses that the inserter device further comprises: a housing coupled with the actuator button (element 178; paragraph [0114]); and a base coupled with the mount and the housing (element 128), the base comprising guides, configured to automatically advance the inserted elements along the guides of the base in a direction towards the skin of the user when the actuator button is depressed (elements 152; paragraph [0111]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified above, with the inserter device also including a housing and a base with guides to control insertion, as further taught by Bobroff, in order to prevent the inserted components from twisting during insertion.
Regarding claim 21, Heller further discloses that the glucose sensor is further configured to be electrically connected to electronics in the electronics component housing when the electronics component housing is received into the mount (p. 59, lines 5-11).  
Regarding claim 22, Heller further discloses that the mount further comprises a cavity for receiving the electronics component housing (p. 53, lines 9-28; p. 59, lines 5-11).  
Regarding claim 23, Heller further discloses that the glucose sensor is received within the sharp (p. 43 line 26 to p. 44 line 6).  

Regarding claim 24, Heller discloses an assembly comprising: an inserter device comprising, a safety mechanism configured to impede actuation (p. 59 line 27-32), a sharp 
wherein the safety mechanism comprises a safety barrier, and wherein the safety barrier is configured to be removed from the inserter device before the actuator button is depressed (p. 59 lines 26-30), 
wherein the inserter device, when actuated, is configured to cause automatic advancement of the slidable shuttle, the sharp, and the glucose sensor by the first spring, such that the distal end of the sharp and the distal end of the glucose sensor advance through an opening in the mount and into the user (p. 45, lines 1-12; p. 53, lines 18-22; p. 59, lines 27-32), 
wherein the distal end of the sharp is configured to automatically retract from within the user and into an interior space of the inserter device after the automatic advancement of the slidable shuttle, the sharp, and the glucose sensor (p. 45, lines 13-16), 

wherein the inserter device is configured to be removed from the mount while the distal end of the glucose sensor remains in the user (p. 4, lines 5-6), 
wherein the mount is further configured to receive an electronics component housing into the mount after the inserter device is removed from the mount (p. 56, lines 14-20; p. 59, lines 3-10).  
Heller does not disclose the inserter device further comprising an actuator button, wherein the actuator button, when depressed, is configured to cause a release of energy from the drive spring, the drive spring surrounding a stem, the retraction spring comprising a coiled spring surrounding a post, or the distal ends of the stem and post being a greater distance apart after actuation of the button than before actuation.
Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a drive spring (element 136), and a stem extending into an inner circumference of the drive spring (see annotated figure 21),

    PNG
    media_image1.png
    276
    290
    media_image1.png
    Greyscale

wherein the actuator button, when depressed, is configured to cause a release of energy from the drive spring (paragraph [0113]), wherein the release of energy from the drive spring causes advancement of the distal end of the sharp such that it is inserted into the user (paragraph [0113]), and where a distal end of the stem is separated from a distal end of a holder of the moving components by a first distance prior to depression of the button and separated by a second, greater distance when the sharp is advanced into the user (see annotated figures 23 and 25-26, where upon actuation the post moves distally a slight distance but the inserted components move in a distal direction for a greater distance, such that the distal end of the post is further away from the distal end of the holder of the inserted components following actuation).

    PNG
    media_image2.png
    769
    618
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller with an actuator button configured to trigger 
Heller, as modified, also does not explicitly disclose the retraction spring being coiled or having a proximal end in contact with the shuttle and surrounding a post. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a proximal end in contact with the shuttle (see figure 9) and a post extending into an inner circumference of the second spring (the distal area of element 320, see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant), and with the proximal end of the spring in contact with the shuttle, as also taught 
The Examiner notes that Garcia’s “post” inside the second spring is the structurally equivalent component of Bobroff’s element 130 and Heller’s elements 202/204, all of which carry the inserted components as they are advanced into the user’s skin using a drive/first spring. As such, modifying Heller to include the teachings of both Bobroff and Garcia would result in the relative distances between the stem of Bobroff and the post of Garcia being a greater distance apart upon actuation of the drive spring.

Regarding claim 25, Heller further discloses that the sharp and the glucose sensor are configured to automatically advance in a direction towards the skin of the user when the insertion is actuated such that a proximal portion of the glucose sensor couples with the mount and the distal end of the glucose sensor is inserted into the user (claim 55); as modified by Babcock, this would be upon depressing the actuator button.  
Regarding claims 26 and 27, Heller further discloses that the first spring is a wound spring (p. 45, lines 7-10).  
Regarding claim 28, Heller further discloses that the mount further comprises a positioning structure configured to facilitate positioning of the glucose sensor (element 222; figure 27B; p. 53, lines 24-28).  
Regarding claim 29, Heller further discloses that the inserter device is configured to transcutaneously position at least a portion of the glucose sensor at an angle of insertion between 15 and 60 degrees relative to the skin of the user (claim 59; p. 46, lines 3-5).  

Regarding claim 31, Heller further discloses that the inserter device is configured to transcutaneously position at least a portion of the glucose sensor at an angle of insertion of 45 degrees relative to the skin of the user (claim 59; p. 46, lines 3-5).  
Regarding claim 33, Bobroff further discloses a lateral extension (element 188) releasably engaged with a stop ((element 156; figures 23, 25), wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the first spring (paragraph [0113]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified above, with a lateral extension controlling release of energy from the drive spring, as further taught by Bobroff, because Heller does not set forth details of how the drive spring is actuated and Bobroff’s lateral extension and stop serve the purpose of controlling the actuation.
Regarding claim 34, Heller further discloses that the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p 45, lines 13-16). Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).
Regarding claim 35, Bobroff further discloses that the inserter device further comprises: a housing coupled with the actuator button (element 178; paragraph [0114]); and a base coupled with the mount and the housing (element 128), the base comprising guides, configured 
Regarding claim 36, Heller further discloses that the glucose sensor is further configured to be electrically connected to electronics in the electronics component housing when the electronics component housing is received into the mount (p. 59, lines 5-11).  
Regarding claim 37, Heller further discloses that the mount further comprises a cavity for receiving the electronics component housing (p. 53, lines 9-28; p. 59, lines 5-11).  
Regarding claim 38, Heller further discloses that the glucose sensor is received within the sharp (p. 43 line 26 to p. 44 line 6).  
Regarding claim 39, Heller further discloses that the assembly is a part of a glucose monitoring kit, wherein the glucose monitoring kit further comprises the electronics component housing, wherein the electronics component housing contains electronics, wherein the electronics are configured to be electrically coupled with the glucose sensor (p. 59, lines 5-11), and wherein the electronics comprise a transmitter, a power supply, and a data storage unit (see figure 18A, including elements 98, 95, and 102).  
Regarding claim 40, Heller further discloses that the assembly is a part of a glucose monitoring kit, wherein the glucose monitoring kit further comprises a display device configured to display a glucose level of the user (p. 3, lines 17-30).  

Regarding claim 42, Bobroff further teaches that the insertion speed can be adjusted to minimize patient discomfort (paragraph [0006], [0095]); Bobroff does not explicitly call for an average speed of at least one meter per second, but "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(a)). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified above, with control of the speed of insertion, as taught by Bobroff, and optimized it to minimize patient discomfort, such as reaching an average speed of at least one meter per second.

Regarding claim 43, Heller discloses an assembly comprising: an inserter device comprising a safety mechanism configured to impede actuation (p. 59 line 27-32), a sharp comprising a distal end configured to be inserted into a user (element 120), a slidable shuttle (element 204), a first spring (p, 45, lines 7-9), and a second spring (p. 45, lines 13-16); 
a glucose sensor disposed within the inserter device, the glucose sensor comprising a distal end configured to be inserted into the user (p. 5, lines 3-9; p. 8, lines 12-18); 

and a liner removably attached to the adhesive portion of the mount, wherein the liner is configured to be removed from the adhesive portion before the adhesive portion is adhered to the skin of the user (claim 64, the “shield”), 
wherein the safety mechanism comprises a safety barrier, and wherein the safety barrier is configured to be removed from the inserter device before the actuator button is depressed (p. 59 lines 26-30), 
wherein the inserter device, when actuated, is configured to cause automatic advancement of the slidable shuttle, the sharp, and the glucose sensor by the first spring, such that the distal end of the sharp and the distal end of the glucose sensor advance through an opening in the mount and into the user (p. 45, lines 1-12; p. 53, lines 18-22; p. 59, lines 27-32), 
wherein the distal end of the sharp is configured to automatically retract from within the user and into an interior space of the inserter device after the automatic advancement of the slidable shuttle, the sharp, and the glucose sensor (p. 45, lines 13-16), 
wherein the mount is configured for positioning on the skin of the user prior to advancing the distal end of the sharp and the distal end of the glucose sensor through the opening in the mount (p. 4, lines 7-14), 
wherein the inserter device is configured to be removed from the mount while the distal end of the glucose sensor remains in the user (p. 4, lines 5-6), 

Heller does not disclose the inserter device further comprising an actuator button, wherein the actuator button, when depressed, is configured to cause a release of energy from the drive spring, the drive spring surrounding a stem, the retraction spring comprising a coiled spring surrounding a post, a lateral extension releasably engaged with a stop, or the distal ends of the stem and post being a greater distance apart after actuation of the button than before actuation.
Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a drive spring (element 136), a stem extending into an inner circumference of the drive spring (see annotated figure 21),

    PNG
    media_image1.png
    276
    290
    media_image1.png
    Greyscale

and a lateral extension (element 188) releasably engaged with a stop ((element 156; figures 23, 25), wherein the actuator button, when depressed, is configured to release the 

    PNG
    media_image2.png
    769
    618
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller with an actuator button and a lateral extension 
Heller, as modified, also does not explicitly disclose the retraction spring being coiled or having a proximal end in contact with the shuttle and surrounding a post. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a proximal end in contact with the shuttle (see figure 9) and a post extending into an inner circumference of the second spring (the distal area of element 320, see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant), and with the proximal end of the spring in contact with the shuttle, as also taught 
The Examiner notes that Garcia’s “post” inside the second spring is the structurally equivalent component of Bobroff’s element 130 and Heller’s elements 202/204, all of which carry the inserted components as they are advanced into the user’s skin using a drive/first spring. As such, modifying Heller to include the teachings of both Bobroff and Garcia would result in the relative distances between the stem of Bobroff and the post of Garcia being a greater distance apart upon actuation of the drive spring.

Regarding claim 44, Heller further discloses that the first spring is a wound spring (p. 45, lines 7-10), wherein the adhesive portion extends outwardly beyond a bottom portion of the mount in all directions (figure 28A, where the adhesive/element 204 extend beyond the mount/element 77), wherein the sharp and the glucose sensor are configured to automatically advance in a direction towards the skin of the user upon actuation of the inserter device such that a proximal portion of the glucose sensor couples with the mount and the distal end of the glucose sensor is inserted into the user (claim 55), wherein the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p. 45, lines 13-16), and wherein the glucose sensor is further configured to be electrically connected to electronics in the electronics component housing when the electronics component housing is received into the mount (p. 59, lines 5-11).  Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).
.

Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.
The Examiner initially notes that the amendments to the claims are not commensurate with the configuration discussed in the Interview of 8 April 2021 as being likely to define over the art as applied.
Regarding the art as applied, particularly in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Garcia does not teach a post and stem that are a greater distance apart after actuation; the Examiner notes that Garcia is cited to teach details only of a as a whole would include modifying Heller’s device to include the drive spring configuration of Bobroff and the return spring configuration of Garcia, where these two spring configurations working together and modifying Heller would result in the change in distance between distal ends of stem and post increasing upon actuation, as also discussed and illustrated above. Applicant’s discussion of Garcia examines that reference in a vacuum and discusses how its return spring would interact with a differently configured drive spring, not how the return spring and stem would interact with the drive spring and stem of Heller as modified by Bobroff.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4817603 to Turner, 2001/0039387 to Rutynowski, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791